

117 HR 2253 IH: Social Emotional Learning for Families Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2253IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Ryan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a competitive grant program to support the development, implementation, and evaluation of successful teacher and school leader training programs on family engagement that will increase the capacity of teachers and school leaders to work with families to develop and support the social and emotional skills, habits, and mindsets of children.1.Short titleThis Act may be cited as the Social Emotional Learning for Families Act of 2021 or the SELF Act of 2021.2.Grant program(a)In generalFrom amounts appropriated to carry out this section, the Secretary of Education shall award grants, on a competitive basis, to local educational agencies to develop, implement, and evaluate teacher and school leader training programs on family engagement. Local educational agencies may work in partnership with the entities described in subsection (e)(3) to carry out such programs. The objective of such programs will be to increase the capacity of teacher and school leaders to work with families to develop and support the social and emotional skills, habits, and mindsets of children.(b)Grant awards(1)Maximum grant amountThe total amount of each grant awarded under this section may not exceed $1,200,000.(2)Grant periodA grant awarded under this section shall be for a period of 5 years, and may be renewed.(3)Number of grantsThe Secretary shall award not more than 100 grants under this section.(c)ApplicationsAn application submitted by a local educational agency for a grant under this section shall demonstrate—(1)the ability to provide laboratory and instructional space for proposed programming;(2)a commitment to the development, implementation, and evaluation of successful teacher and school leader training programs on family engagement that will increase the capacity of teachers and school leaders to work with families to develop and support the social and emotional skills, habits, and mindsets of children; (3)a plan to ensure that the proposed programs will serve diverse groups, such as underrepresented or economically disadvantaged families; and(4)a long-term commitment to the proposed programs to be carried out with the grant, including a plan to continue the actions described in paragraphs (1) through (3) for a period of not less than 5 years.(d)SelectionIn awarding grants under this section, the Secretary shall—(1)give priority to high-need local educational agencies, as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021); and(2)ensure that, to the maximum extent practicable, the projects funded under this section are located in diverse geographic regions of the United States.(e)Uses of funds(1)In generalA local educational agency receiving a grant under this section shall use such funds to carry out programs at elementary schools and secondary schools served by the local educational agency that—(A)involve instruction of research-based social and emotional skills, habits, and mindsets through locally relevant materials for teachers and school leaders and families;(B)provide professional development for teachers and school leaders to engage families and support the development of the social and emotional skills, habits, and mindsets of families; (C)provide direct instruction on social emotional learning to families during times when families are available and in places that are convenient and easily accessible;(D)encourage participation of families in the programs offered by the local education agency under this section, including programs supported by partner agencies as described under paragraph (3); (E)are designed to result in improved measurable outcomes related to children, including positive social behavior and academic outcomes; and(F)may be provided virtually or online.(2)State educational agenciesIn the case of a local educational agency that is a State educational agency, such entity shall award subgrants, on a competitive basis, to local educational agencies to carry out the program described in paragraph (1). (3)Public-private partnershipsEach local educational agency awarded a grant under this section may carry out the program funded under the grant in partnership with one or more of the following:(A)Institutions of higher education.(B)Nonprofit organizations.(C)Community-based organizations.(f)Annual report to CongressNot later than 4 years after the first grant is awarded under this section, and annually thereafter, the Secretary shall submit to Congress and make publicly available, a report on activities and results under this section. Such report shall describe—(1)the total number of grant applications received during the year preceding the report;(2)the number and geographic distribution of the grants for such year and for all grants awarded under this section;(3)participation of minority-serving institutions;(4)participation of underrepresented and economically disadvantaged families;(5)overall program outcomes and issues of concern; and(6)recommendations for program revisions to achieve the desired program outcome.(g)Definitions(1)ESEA termsThe terms elementary school, local educational agency, parent, professional development, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(3)InstructionThe term instruction means activities that—(A)emphasize communication of knowledge concerning social emotional learning in adults and children;(B)provide opportunities to practice social emotional learning through interactive activities between families and their children; and(C)are aligned with and integrated into family involvement and engagement standards that may exist in the applicable State or that may be developed.(4)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q). (5)Teacher and school leader training programsThe term teacher and school leader training programs includes training programs for teachers, principals, school leaders, and other school-based personnel.(6)Teachers and school leadersThe term teachers and school leaders means teachers, principals, school leaders, and other school-based personnel.(7)SecretaryThe term Secretary means the Secretary of Education.(8)Social emotional learningThe term social emotional learning includes—(A)self-awareness, or having a realistic perception of one’s own values, interests, and strengths, and being able to recognize one’s own emotions;(B)self-management, or how well one manages emotions, impulses, and stress, and is able to establish and achieve goals and exercise self-discipline;(C)social awareness, or the ability to take the perspective of and empathize with someone else and to appreciate and respect diversity;(D)relationship skills, or the ability to participate in healthy, cooperative, and caring relationships, and effectively resolve conflicts; and(E)responsible decision making, or the ability to recognize and generate good choices, evaluate the likely consequences of actions, and take responsibility for one’s decisions.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $130,000,000, of which not more than $10,000,000 may be used by the Secretary for reports and technical assistance.